0 to Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 03/22/2021. Claims 1, 8 and 15 have been amended. Claims 1-20 are currently pending and have been addressed below.

Response to Amendment	
With respect to the 101 signal rejection for claims 8-14, in consideration of Applicants remarks and para 0080 of Applicants specification, Examiner withdraws the 101 signal rejection for claims 8-14.	With respect to the 103 rejections, the rejections have been withdrawn in response to Applicants claim amendments and remarks. Examiner notes the closest prior art of record includes Larson et al. (US 2008/0300982 A1) and Beghian, Robert (CA 2 929 814). Larson describes the exchange of online favors and Beghian discloses determining a user’s well-being based on a user’s online activity. However, the combination of Larson and Beghian does not teach “assigning a first favor scale to the first favor request between 1 and 10 based on a length of time and an amount of money to be expended in satisfying the first favor request, wherein 1 is a relatively low amount of time and money to be expended in satisfying the first favor request and 10 is a relatively high amount of time and money to be expended in satisfying the first favor request; assigning a weight to the first favor request between 1 and 4, based on an urgency of the first favor request, wherein 1 is assigned to a favor request with a low urgency of completion of the first favor request and 4 is assigned to a favor request with a high urgency of completion of the favor request; calculating a likelihood between 0 and 100% of a first favor request fulfillment … based on the first favor request likelihood below a first threshold, providing suggested modifications of the first favor request to increase the likelihood above the first threshold to the first user, wherein the first threshold is 60% … identifying a third user as an at risk user based on a percentage amount greater than a second threshold of unfilled favor requests over a first period of time, wherein the second threshold is 50%; identifying a fourth user as an at risk user based on a change in a number of favor requests over a second period of time greater than a third threshold, wherein the third threshold is 75%; and identifying a fifth user as a very high at risk user based on both the percentage amount greater than the second threshold of unfilled favor requests over the first period of time and on the change in the number of favor requests over a second period of time greater than the third threshold.”

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Specifically, independent claims 1, 8 and 15 recite “assigning a first favor scale to the first favor request between 1 and 10 based on a length of time and an amount of money to be expended in satisfying the first favor request, wherein 1 is a relatively low amount of time and money to be expended in satisfying the first favor request and 10 is a relatively high amount of time and money to be expended in satisfying the first favor request”. MPEP 21730.05(b) states “Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another.” The term “relatively” does not supply any standard for measure, as a “relatively low or high amount of time and money” would differ from one user to another. Therefore the claims are indefinite as the claims require the exercise of subjective judgment. See MPEP 2173.05.
Further, independent claims 1, 8 and 15 recite “assigning a weight to the first favor request between 1 and 4, based on an urgency of the first favor request, wherein 1 is assigned to a favor request with a low urgency of completion of the first favor request and 4 is assigned to a favor request with a high urgency of completion of the favor request;”. As explained above in MPEP 21730.05(b), the term “urgency” does not supply any standard for measure, as what is considered “urgent” would differ from one user to another. Therefore the claims are indefinite as the claims require the exercise of subjective judgment. See MPEP 2173.05.
Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories

Step 2A: Prong One: Abstract Ideas 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims recite: collecting a first favor request from a first user, wherein the favor request comprises a favor type, a favor time request start, a favor time request end, and one or more favor parameters; assigning a first favor scale to the first favor request between 1 and 10 based on a length of time and an amount of money to be expended in satisfying the first favor request, wherein 1 is a relatively low amount of time and money to be expended in satisfying the first favor request and 10 is a relatively high amount of time and money to be expended in satisfying the first favor request; assigning a weight to the first favor request between 1 and 4, based on an urgency of the first favor request, wherein 1 is assigned to a favor request with a low urgency of completion of the first favor request and 4 is assigned to a favor request with a high urgency of completion of the favor request; calculating a likelihood between 0 and 100% of a first favor request fulfillment based on the first favor type, the first favor request start and the first favor request end; based on the first favor request likelihood below a first threshold, providing suggested modifications of the first favor request to increase the likelihood above the first threshold to the first user, wherein the first threshold is 60%; updating the first favor request based on feedback from the user; sharing the first favor request to a first group of one or more users; receiving a first favor proposal from a second user of the first group; receiving a first favor acknowledgement from the first user in response to the first favor proposal;- 2/20 -Docket No. P201707845US01 Serial No. 16/050,839 receiving confirmation that the second user has performed the first favor; receiving information from the second user to update the first favor scale and the first favor weight based on the completion of the first favor; updating the first favor scale and the first favor weight based on the received information from the second user; documenting completion of the first favor, wherein documentation comprises the first favor request, the first user, and the second user; tracking favor exchanges by providing favor exchange credit of a multiplication of the first favor scale and the first favor weight to the second user of the first group who completed the first favor and by providing favor exchange debit of the multiplication of the first favor scale and the first favor weight to the first user of the first group; monitoring a favor request history of a third user of the first group; identifying a third user as an at risk user based on a percentage amount greater than a second threshold of unfilled favor requests over a first period of time, wherein the second threshold is 50%; identifying a fourth user as an at risk user based on a change in a number of favor requests over a second period of time greater than a third threshold, wherein the third threshold is 75%; and identifying a fifth user as a very high at risk user based on both the percentage amount greater than the second threshold of unfilled favor requests over the first period of time and on the change in the number of favor requests over a second period of time greater than the third threshold.	The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under all three groupings of abstract ideas. The abstract idea of methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are directed to favor requests and favor monitoring for a group of users), mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “collecting a first favor request”, “assigning a first favor scale to the first favor request between 1 and 10”, “assigning a weight to the first favor request between 1 and 4”, “calculating a likelihood between 0 and 100% of a first favor request fulfillment”, “sharing the first favor request to a first group”, “receiving a first favor proposal”, “receiving a first favor acknowledgement”, “receiving confirmation that the second user has performed the first favor”, “documenting completion of the first favor”, “monitoring a favor request history”, and “identifying the third user as an at risk user”). Concepts performed in the human mind as mental processes because the steps of sharing, receiving, documenting, monitoring, identifying and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claim 1 recites: “assigning a weight to the first favor request between 1 and 4”, “calculating a likelihood between 0 and 100% of a first favor request fulfillment based on the first favor type”, “identifying a third user as an at risk user based on a percentage amount greater than a second threshold of unfilled favor requests over a first period of time, wherein the second threshold is 50%; identifying a fourth user as an at risk user based on a change in a number of favor requests over a second period of time greater than a third threshold, wherein the third threshold is 75%”). That is, other than reciting one or more processors and a system, the claims are directed to favor monitoring for a group of users.	 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, mental processes and mathematical concepts but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two:	This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of monitoring favors for a group of users and identifying an at risk user. In particular, the claims only recite the additional elements – one or more processors, a computer program product and a system. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the  wherein the one or more favor parameters are selected from a group consisting of a requester name, a reason for the request, a type of request, a transaction type, a level of complexity, a date, and a location; wherein the favor type is selected from a group consisting of providing transportation, childcare, dog sitting, house sitting, picking up items, yard work, house work, borrow something, advice, need a place to stay, home maintenance, car maintenance, and recommendations; receiving a first favor proposal from the second user; collecting a user profile for each user of the first group, wherein a user profile may include at least one of a userid, a user name, a user email, a user address, a user phone number, a user availability calendar, or a user favor grant type; contacting an emergency contact user of the third user; providing a favor request history to the emergency contact user; and providing suggested actions to the third user; and prioritizing favor requests of the at risk user; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15.
		Step 2B: 					With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See Spec Figures 1, 4 and 5, and para 0021 which recites “In various embodiments, the client computer 102 and/or the server computer 104 may be, for example, a laptop computer, tablet computer, netbook computer, personal computer (PC), a desktop and Applicants spec para 0084 “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.” 		Thus, the specification spells out different generic equipment and parameters that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access under different scenarios. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computer. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a : wherein the one or more favor parameters are selected from a group consisting of a requester name, a reason for the request, a type of request, a transaction type, a level of complexity, a date, and a location; wherein the favor type is selected from a group consisting of providing transportation, childcare, dog sitting, house sitting, picking up items, yard work, house work, borrow something, advice, need a place to stay, home maintenance, car maintenance, and recommendations.. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: processing, analyzing, storing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).			Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Response to Arguments
Applicants arguments filed on 03/22/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Applicants arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant presented the following argument: 
In an analysis of representative and amended claim 1 under prong one, step 2A, it is respectfully submitted that claim 1 does not recite subject matter falling in any of the three enumerated groupings of abstract ideas: (a) mathematical concepts, (b) mental processes, and (c) certain methods of organizing human activity. More specifically, claim 1 does not recite mental processes or certain methods of organizing human activity, as suggested in the rejection. 
The October 2019 update to the new guidance provides examples of certain methods of organizing human activity relating to managing personal behavior or relationships or interaction between people as "a set of rules for playing a dice game," "voting, verifying the vote, and submitting the vote for tabulation," "assigning hair designs to balance head shape" and "a series of instructions of how to hedge risk." The examples provided are different than Applicant's claim 1. Claim 1 allows users to create a favor request, change the favor request to improve a likelihood of favor fulfillment, share the favor requests among a group of users, have a second user fulfill the favor request, track favor exchanges and identify an at risk user based on unfulfilled favor requests and a significant change in an amount of favor requests. Amended claim 1 does not involve as "a set of rules for playing a dice game," "voting, verifying the vote, and submitting the vote for tabulation," "assigning hair designs to balance head shape" and "a series of instructions of how to hedge risk" or any similar concept. As such, claim 1 is not directed to certain methods of organizing human activity. Accordingly, claim 1 is directed to patent-eligible subject matter.
The October 2019 update to the new guidance provides examples of a mental process as "a claim to 'collect information, analyzing it, and displaying certain results of the collection and analysis,' where the data analyzes steps that are recited at a high level of generality such that they could practically be performed in the human mind." Alternatively, claims that do not recite a mental process is when the claims do not contain limitations that can practically be formed in the human mind such that the human mind is not equipped to perform the claim limitations. 
Regarding mental processes, the requirements of amended claim 1 cannot be performed as a mental process, since a person is not able to receive feedback to change the favor request to improve a likelihood of favor fulfillment and identify an at risk user.


As explained in the above 101 analysis, the claims fall under all three groupings of abstract ideas. The abstract idea of methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are directed to favor requests and favor monitoring for a group of users), mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “collecting a first favor request”, “assigning a first favor scale to the first favor request between 1 and 10”, “assigning a weight to the first favor request between 1 and 4”, “calculating a likelihood between 0 and 100% of a first favor request fulfillment”, “sharing the first favor request to a first group”, “receiving a first favor proposal”, “receiving a first favor acknowledgement”, “receiving confirmation that the second user has performed the first favor”, “documenting completion of the first favor”, “monitoring a favor request history”, and “identifying the third user as an at risk user”). Concepts performed in the human mind as mental processes because the steps of sharing, receiving, documenting, monitoring, identifying and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016))) but for the recitation of generic computer components. The grouping of abstract ideas of mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claim 1 recites: “assigning a weight to the first favor request between 1 and 4”, “calculating a likelihood between 0 and 100% of a first favor request fulfillment based on the first favor type”, “identifying a third user as an at risk user based on a percentage amount greater than a second threshold of unfilled favor requests over a first period of time, wherein the second threshold is 50%; identifying a fourth user as an at risk user based on a change in a number of favor requests over a second period of time greater than a third threshold, wherein the third threshold is 75%”). 
With respect to Applicants remarks on mental processes, Examiner respectfully disagrees, as a user would be able to receive feedback to change the favor request. Therefore Applicants remarks are 
Applicant presented the following argument: 
Assuming for sake of argument that the analysis proceeds to prong two, it is respectfully submitted that amended claim 1 includes additional elements that integrate the exception into a practical application of the exception. For example, the computer implemented method in amended claim 1 provides a process that identifies an at risk user.
Assuming for sake of argument that the analysis proceeds to step 2B, it is respectfully submitted that claim 1 includes additional elements that integrate the exception into a practical application of the exception. Additional elements include creating a favor request, changing the favor request to improve a likelihood of favor fulfillment, sharing the favor requests among a group of users, having a second user fulfill the favor request, tracking favor exchanges and identifying an at risk user based on unfulfilled favor requests and a significant change in an amount of favor requests. Therefore, for at least the above reasons, the Applicant submits that claim 1 is directed to patentable subject matter. Reconsideration and withdrawal of the rejection is respectfully requested.
	
Examiner respectfully disagrees. 
As an initial matter, with respect to Applicants remarks." Assuming for sake of argument that the analysis proceeds to step 2B, it is respectfully submitted that claim 1 includes additional elements that integrate the exception into a practical application.” Examiner respectfully notes integration into a practical application is Step 2A: Prong Two; while Step 2B is analysis of whether the claim provides an inventive concept “significantly more”.	With respect to integration of the abstract idea into a practical application, the computing elements (one or more processors, a computer program product and a system) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. 
See at least Spec Figures 1, 4 and 5, and para 0021. Examiner fails to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Larson et al. US 2008/0300982 A1 – Abstract discloses embodiments are directed to enabling the exchange of online. Larson, para 0068, Larson, para 0033, discloses a user wishing to ask a favor may log-in to the favor management platform. Once logged in, the user may enter information detailing the favor to be asked. Favor details may include a favor title, description (favor type), reward type, reward value, time constraints (favor time start and end), privacy preferences, personal notification level, and type of notification, display options, or the like. Larson, para 0100 and Figure 9, discloses a favor page may also include response section. In one embodiment, a user may be allowed to employ response selector 904 to select different types of responses to the favor, including, for example, yes, no, or maybe. Optionally, a user may additionally include response comments. Further, Larson, para 0150, discloses favors may be archived when they are completed or closed by a user.
Beghian, Robert CA 2 929 814 –Beghian, Abstract, and Figure 4, disclosing concern value with weights W1-W4; para 0026. Beghian, para 0027, discloses identifying patterns of a user’s online behavior and deriving a “concern level” based on aggregated data. Beghian, para 0008, discusses determining a first set of time frames with digital activity and a second set of time frames without digital activity, and when the length of each of said second set of 
O’Shaughnessy et al. US 2010/0218101 A1 – discussing para 0029, a request favor input option 140 enables a user to request one or more favors from other users. The user may enter a specific request for display to other users along with display of the user's health status. Other users may specify that they will take responsibility for the request. Various implementations may enable one or multiple users to take responsibility for the same request. Para 0033, discusses the user's favor request 310 has been updated to include a request for someone to take notes. Other users may indicate that they will take the request (i.e., indicate that they will fulfill the request). As shown, no other users have taken the request 315. When a user selects to take a request, a message, reminder, or additional functionality within the networking system or within a third party may be triggered. Para 0035, discussing Referring to FIG. 4, an exemplary GUI 400 includes a request for a user to take a favor request. The GUI 400 may be rendered to a second user in response to the added favor request of GUI 300 of FIG. 3. In particular, the GUI 400 is requesting that the second user take a favor that has been requested by the sick user Edwards. The second user is presented with the option to take the request 410. If the second user takes the request, the sick user Edwards may be sent a message or notification detailing the second user's acceptance of the request. Also, the profile of the taking user may be updated to indicate the taking user has taken the request similarly to the indication of the sick user as shown in the GUI 500 of FIG. 5. The GUI 500 of FIG. 5 includes an example of a taken favor request. Specifically, the GUI 500 may be rendered to the user whom has taken the favor request requested by GUI 400 of FIG. 4 or other users. As shown by the taken request indication 510, the GUI 500 indicates that the viewing user has taken the favor that has been requested by the sick user Edwards. Although, as shown, the taking user is also Edwards, other users may take the request and be rendered the GUI 500.
BEARES US 2008/0034061 A1 – discussing Abstract, A system and method for explicitly building, using, tracking and displaying relationship capital. In one embodiment, the system 
Matus et al. US 9,996,811 B2 – discussing assessing risk through a social network.
Sawers, Paul, “Quid Pro quo: Wederbank is an app for recording and tracking favors”, May 1st, 2012, https://thenextweb.com/apps/2012/05/01/quid-pro-quo-wederbank-is-an-app-for-recording-and-tracking-favors/ 
Hirani, Saavan, “Need a favor? Ask Gratzio”, June 21st, 2018, https://medium.com/gratzio/need-a-favour-ask-gratzio-3bdef5feef11 
Sa et al. US 2017/0124665 A1 – discussing social distribution of emergency status.
George et al. US 9,633,399 B2 – discussing cloud based social media marketing.
Lindenfeld et al. US 2013/0074076 A1 – discussing task management and resolution systems including para 0082, the user enters a partial task description which pertains to a common household chore. Such as taking a pet dog out for a walk.
Chakra et al. US 2016/0277269 A1 – discussing dynamic community support. Para 0062, discloses If history function 416 determines the client repeatedly performing the same task or procedure, the client performs a task for an extended period of time, or the client performs generalized web searches on help topics related to the task or procedure the client is attempting to accomplish. History function 416 communicates this information to the service provider. In another embodiment, history function 416 monitors the client's actions; however, history function 416 stores the information in database 412 until the client contacts the service provider requesting assistance.
Mobin et al. US 2017/0061402 A1 – discussing wish tracking and fulfillment. The wish has a first currency value and the associated task has a second currency value, and wherein the wish receiving user has a plurality of wishes. The method further includes receiving a payment for 
You et al.US 2017/0243271 A1 – discussing A system and method for inferring service providers are provided.
Falcon et al. US 2009/0300632 A1 – discussing A work request control system for receiving work requests from input devices provides a priority queuing mechanism for performance of tasks by a finite pool of heterogeneous resources. An input receives work requests from input devices and an attribute mechanism receives the work requests and determines the values of each of multiple attributes for each work request. A queue mechanism calculates using the multiple attributes and by considering each request as a multi-dimensional eigenvector the relative distance of each eigenvector in relation to a reference eigenvector and asserts the work requests in a priority order determined by the relative distance of each eigenvector. Para 0244, discloses The queue mechanism in FIG. 1 then refers to Table 2 to determine which attributes are used in the calculation of the score; in this case as it is a start application event, attributes S1-S5 and S9 are used in calculating the score. Taking the example above, and referring to FIG. 5, we can see that event 3 is a customer portal event for requesting start of an application and attribute values S1-S5 and S9 are used in determining the score. When the work request becomes the request with the highest score, it is passed to the work request pool for execution.
Miller US 5,408,663 - For each individual task on the critical path, the expected variance of the actual completion time from the duration estimate used in the schedule is calculated from the input data for that task supplied as part of step 20. If a best case and a worse case completion time are supplied for a particular task, the probability that the actual completion time.
Kaufer et al. US 6,519,763 B1 –discussing task completion and prediction. … means in the medium for building a probability curve illustrating confidence of an operator for completion of a task.
Osman et al. US 2018/0001206 A1 – discussing Each of the tasks may be given a grade of performance. For example, the gaming profile 131A of user 115A shows a grade 1 for task/sub-task/action 1, grade 2 for task/sub-task/action 2, grade 3 for task/sub -task/action 3, and so on … such that assignment of tasks or sub -tasks or actions to members is made to increase the probability of successfully completing a goal (e.g., complete a set of tasks … Task assignment is determined based on the predictive model to provide the highest probability of success for completing the set of tasks given to the team members, as previously described.
Irani et al. US 10,496,705 B1 – discussing para 0374 performing task-specific modeling includes determining one or more probabilities (e.g., task probabilities) for each of a plurality of tasks. Each task probability determined in this manner indicates a likelihood that a user will perform a task given a context of the electronic device. Para 0277, In some examples, the electronic device determines whether task suggestions satisfy a confidence threshold for display of the suggestions. In some examples, in accordance with a determination that the context criteria have been satisfied (e.g., one or more task suggestions meet the confidence threshold), the electronic device determines a first set of candidate tasks.
Cohen et al. US 7,881,957 B1 - system and method where task performers can sign up for a Subscription to receive notice about Submitted task performance requests based on the type of task. Task performers can also search for current task performance requests by category, keyword and other search criteria. A marketplace structure is provided through which task performance requests can assign compensation to be given in exchange for completion of the task. This system is designed to assist performance requestors with obtaining useful human feedback and a form of artificial intelligence that can be used in the performance requestor's data gathering and computations.
JP 2014-529144 A - generation, display and tracking of wellness tasks …  The challenge smart task has a set of mini-challenges that are each triggered randomly (e.g., with a probability of 0.2).
Cadle, Adrienne W. “The Relationship between Rating Scales used to Evaluate Tasks from Task Inventories for Licensure and Certification Examinations”, January 2012, The Relationship between Rating Scales used to Evaluate Tasks from Task Inventories for Licensure and Certification Examinations (core.ac.uk). See at least page 5, discussing a variety of scales to rate tasks. Page 45, rating tasks on a scale of 1-4. , along with a variety of equations and ways to rate tasks on scales throughout.
Bufe, III et al. US 2017/0199762 A1 – discussing Techniques are described for a real-time prioritization of service tasks. In one example, a method includes receiving one or more customer activity inputs associated with one or more service tasks for performing in a service establishment on behalf of customers of the service establishment. The method further includes receiving one or urgency weighting 404 that the current policy for this “regular” is to place a higher prioritization on preparing a check when the food is half-consumed.
Davis et al. US 2014/0114717 A1 - feedback can be used to revise the weightings assigned to the periods to shift tasks to days that have statistically lighter task loads or to shift task to periods that consumers are more likely to statistically desire.
Pettus et al. US 2014/0208253 A1 - each task, the tasks can be ranked or ordered for comparison of the impact of each task on the enterprise or corresponding component(s) thereof. The example process of FIG. 7 may group the tasks based on one or more components within the enterprise (block 706). For example, tasks associated with each process site in the enterprise may be grouped together. In other examples, the tasks may be grouped according to their corresponding system, area, unit, process cell, or any other suitable component or division of the 
White US 2019/0347621 A1 – discussing White, Abstract. White, para 0021, 0100, 0142, discloses a duration to complete the task is calculated (i.e., predicted). Here, one or more computational models may be used to operate of the deduced context and selected historical data. White, para 0011, 0134. White, para 0045, discloses completion time. White, para 0104, discloses comparing scoring duration estimates and/or comparing them to a threshold. Para 0109, 0192, discloses to make recommendations (e.g. by ranking duration options). Examiner notes it would be obvious in comparing the tasks durations to a threshold, to make recommendations to increase the likelihood of task completion. White, para 0111. White, Abstract, discloses the duration estimate may then be presented to a user and feedback as to the accuracy of the estimate may be collected. The feedback may, in turn, be added to the historical data to improve subsequent time estimates
Richardson et al. US 2013/0073343 A1 – discussing Richardson, Abstract, Figures 3A-3B, discloses scoring modules for tasks.  Figures 8 and 9, para 0053. Richardson, para 0022 discloses assigning scores to tasks. Richardson, and 0045, discloses score will be assigned to the task by the scoring module (see based on factors such as the type of task, number of steps needed for completion (time) and difficulty of the steps.

THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629